Exhibit 10.17

 

Summary of Compensatory Arrangements with Named Executive Officers

 

Named Executive Officer Compensation. The Company’s executive compensation
program has several elements, all determined by individual performance, Company
profitability, and/or stock price performance.

 

Base Salary Compensation

 

Base salary levels for named executive officers in 2008 have been determined as
follows:

 

Gertrude Boyle

   $ 795,000

Timothy P. Boyle

     810,000

Bryan L. Timm

     421,260

Patrick D. Anderson

     371,315

Mark J. Sandquist

     343,200

 

Other Compensation

 

In addition to his or her base salary, each of the named executive officers is
eligible to participate in the following:

 

  •  

The Executive Incentive Compensation Plan, under which cash bonuses in varying
amounts may be granted based on the Company achieving pre-determined financial
goals and/or the individual achieving pre-determined personal goals.

 

  •  

The 1997 Stock Incentive Plan, under which stock options, restricted stock units
and other equity compensation may be granted based on factors such as the level
of base pay and individual performance.

 

  •  

The Company’s 401(k) profit-sharing plan and other health and benefit plans
generally available to Company employees.